DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
12/18/2020. In Applicant’s amendment, claims 1, 2, 6-10, 13, 14, and 18 were amended. Claim 12 is canceled. Claim 21 is new.
Claims 1-11 and 13-21 are currently pending and have been rejected as follows. 
Response to Amendments
Applicant’s amendment’s necessitated new grounds of rejection under 35 U.S.C. 103.
Response to Arguments
Applicant's prior art arguments have been fully considered but they are moot in light of the newly cited Liberman reference.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “integrate details an ongoing interaction” while it should recite “integrate details of an ongoing interaction.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Winnemoeller et al, US Publication No. 2015/0178388 A1, hereinafter Winnemoeller in view of
King et al, US Publication No. 2011/0043652 A1, hereinafter King in further view of
Liberman Ben-Ami et al, US Publication No. 2013/0136253 A1, hereinafter Liberman. As per,
Claim 1
Winnemoeller teaches
A system, comprising: 
a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: (Winnemoeller [0054] “a system including a storage having a display, a storage having at least one memory, and one or more processors each operatively coupled to the storage”)
[…] wherein the one or more data sources comprise one or more websites; (Winnemoeller [0012] “a conversation may include multiple messages received by one user from another. In yet another example, a conversation may include any combination of messages exchanged between two or more users. […] The message may include, for example, text, graphics, hyperlinks;” [0032] “Examples of information sources websites, file servers, databases or data stores”)
[…]
[…]
Winnemoeller does not explicitly teach
an analysis component that evaluates one or more interactions of an entity with one or more data sources, […]; 
an augmentation component that integrates details of an ongoing interaction of the one or more interactions between the entity and a data source of the one or more data sources with historical interactions of the one or more interactions between the entity and the one or more data sources, wherein integration by the augmentation component comprises chronological paths amongst webpages of the one or more websites based upon commonalities of at least one of context or topic;
and an output component that renders a list of alternatives, in response to an explicit request from the entity or proactively during the ongoing interaction, wherein the list of alternatives is a single reference source that comprises the chronological paths amongst the webpages of the one or more websites.
King however in the analogous art of user interactions teaches
an analysis component that evaluates one or more interactions of an entity with one or more data sources, […]; (King fig. 1a noting the text recognition and context analysis; [0031] “The technology may facilitate an awareness of text-based information proximate to a device, an awareness of image-based information proximate to a device, an awareness of a display of information proximate to a device (such as a rendered document), and so on. Using the disclosed technology, devices can mimic people in how they interact with the world. While generally described below as interacting with visually perceptible documents, the system may likewise be configured to gather and process audio-based information” noting the user of the device mapped to an entity) 

Liberman however in the analogous art of user interactions teaches
an augmentation component that integrates details of an ongoing interaction of the one or more interactions between the entity and a data source of the one or more data sources with historical interactions of the one or more interactions between the entity and the one or more data sources, wherein integration by the augmentation component comprises chronological paths amongst webpages of the one or more websites based upon commonalities of at least one of context or topic; (Liberman fig. 4 noting the Interaction Center mapped to the augmentation component; [0051] “Analysis server 116 may extract metadata, embedded tags, URLs or other information attached to recorded, copied, or captured webpages or websites for ongoing or current web sessions […] Analysis server 116 may compile or assemble each user's associated content to generate a summary of the user's web-interaction history, for example, which may be sent in real-time to the agent client. Analysis server 116 may analyze, edit, and index the extracted or saved interaction content, for example, to create an organized and uniform repository of user histories, e.g., in database 126” noting the extraction of captured webpages or websites for ongoing web sessions of a user and the extracted data indexed to create a repository of user histories mapped to the integrating details of an ongoing interaction with historical interactions. Paragraph 51 also states “analysis server 116 may assign indicators or categories to interactions, for example, such as, the user that executes the interaction, topics or key words in the interaction ([…] the time of the interaction (e.g., the exact time of the interaction, if the interaction occurred in the past hour/day/month/year, the time difference since the 
[AltContent: textbox (Liberman, Figure 2)]
    PNG
    media_image1.png
    667
    1098
    media_image1.png
    Greyscale
and an output component that renders a list of alternatives, in response to an explicit request from the entity or proactively during the ongoing interaction, wherein the list of alternatives is a single reference source that comprises the chronological paths amongst the webpages of the one or more websites. (Liberman [0051] “Analysis server 116 may determine which user interactions are relevant to the current issue by matching their identifiers to relevancy criteria received from the agent client. For example, analysis server 116 may retrieve all interactions for a specific user, on a specific topic, in any communication channel within the past hour” noting the relevancy criteria received mapped to an explicit request. See also [0058] “Interface 200 may also display one or more recommendation(s) 206 for the agent to communicate with the user, for example, to provide technical support, offer deals, or up-sell the same or similar product or service” noting the recommendations mapped to the 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Winnemoeller’s interactive augmentation system and King’s audio based interaction analysis system to include integrating details of an ongoing interaction with historical interactions and outputting a list of alternatives in response to a request from a user in view of Liberman in an effort to improve guidance during an interaction (Liberman ¶ [0004] & MPEP 2143G).
Claim 2
Winnemoeller teaches
wherein the augmentation component aggregates the respective details of the ongoing interaction and the historical interactions.  (Winnemoeller [0022] “the chat processing module can be configured to maintain a log of the conversation, which can be referenced by the users or other services, such as the text analysis module.”)
Claim 3
Winnemoeller teaches
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources.  (Winnemoeller [0032] “Some or all of regions (e.g., regions 310, 320a-f, 330, 340, 350 and 360) may be referred to as information pods or output fields. Each information pod can contain a different source of information. Examples of information sources include people ( e.g., users), websites, file servers, databases or data stores […] Yet other regions (e.g., region 380) may be used as input fields for enabling a user to enter text or other message data, which may be included in the conversation”)
Claim 4
Winnemoeller teaches
wherein the inputs and the outputs are represented as data streams, and wherein the analysis component independently evaluates the data a particular person (e.g., one of the users or another person having an online identity), or the individuals participating in the conversation;” [0041] “The information relating to the participants may be different for different groups of participants (e.g., family, friends, co-workers, or classmates). Yet other regions of the interface 400 (e.g., region 460) may include a conversation stream, such as the messages being entered and exchanged among the participants.”)
Claim 5
Winnemoeller teaches
wherein the inputs and the outputs are represented as data streams, and wherein the analysis component evaluates the data streams as an aggregate set of data streams, wherein the data streams are related to structured web surfing.  (Winnemoeller [0019] “The GUI can be implemented using any number of known or proprietary browsers or comparable technology that facilitates retrieving, presenting, and traversing information resources, such as web pages on a website, via a network, such as the Internet”)
Claim 6
Winnemoeller teaches
wherein the inputs and the outputs comprise at least one of speech, text, image, video, touch, gesture, or annotations.  (Winnemoeller [0012] “the term "conversation," in addition to its plain and ordinary meaning, includes any kind of communication conducted via an electronic communication network, such as the Internet, that provides a real-time or near real-time transmission of data (e.g., data representing text, images, video and/or other information) from one user to one or more other users. In one example, a conversation may include one or more messages (e.g., SMS text messages, chat messages or other rapid messaging service) sent from one user to another.”)

Winnemoeller does not explicitly teach
wherein the inputs and the outputs comprise audio content and verbal content, and wherein the computer executable components further comprise: a conversion component that translates the verbal content to text; 
and an arrangement component that aligns the text with the audio content.  
King however in the analogous art of user interactions teaches
wherein the inputs and the outputs comprise audio content and verbal content, and wherein the computer executable components further comprise: a conversion component that translates the verbal content to text; (King [0565] “the system converts the speech to text and attaches the annotation as a textual comment”)
and an arrangement component that aligns the text with the audio content.  (King [0565] “After the verbal annotations are recorded, the system identifies the document from which the text was captured, locates the captured text within the document, and attaches the voice annotation at that point”)
The rationales to modify/combine the teachings of Winnemoeller with/and the teachings of King are presented in the examining of claim 1 and incorporated herein.
Claim 8
Winnemoeller does not explicitly teach
wherein the inputs and the outputs comprise audio content, text content, and visual content, and wherein the computer executable components further comprise: an indexing component that applies respective semantic markers to the inputs and the outputs based on the audio content, the text content, and the visual content. 
King however in the analogous art of user interactions teaches
wherein the inputs and the outputs comprise audio content, text content, and visual content, and wherein the computer executable components further comprise: an indexing component that applies respective semantic markers to the inputs and the outputs based on the audio content, the text content, and the visual content.  (King [0051] “the system may interact with a search engine 112 that employs and/or indexes information specifically about rendered documents, about their digital counterpart documents, and/or about documents that have a web (Internet) presence;” [0053] “in step 130, the system identifies any markup relevant to the captured data and/or an identified electronic counterpart. In some cases, the markup is provided by the user, the originator, the publisher of the document, other users of the document, and so on, and may be stored at a directly accessible source 132, or dynamically generated by a markup service 134”)
The rationales to modify/combine the teachings of Winnemoeller with/and the teachings of King are presented in the examining of claim 1 and incorporated herein.
Claim 9
Winnemoeller teaches
wherein the inputs and the outputs comprise audio content, text content, and visual content, and wherein the computer executable components further comprise: a parse component that extracts respective data from the inputs and the outputs based on the audio content, the text content, and the visual content; (Winnemoeller [0044] “causing performance of an analysis (e.g., a natural language analysis or other suitable interpretation or parsing) of the message. The analysis of the message may be performed, for example, by the text analysis module of the natural language processing server of FIG. 1”)
[…]
Winnemoeller does not explicitly teach
and an annotation component that applies respective summaries to the inputs and the outputs based on the respective data. 
King however in the analogous art of user interactions teaches
and an annotation component that applies respective summaries to the inputs and the outputs based on the respective data.  (King [0641] “The text analysis component 1008 may employ auto-summarizing or auto-abstracting functions to automatically generate an abstract of the received audio. Automatic summarization includes the creation of a shortened version of the text file by either extraction or abstraction processes, where the summary generated ideally contains the most important points of the original text.”)
The rationales to modify/combine the teachings of Winnemoeller with/and the teachings of King are presented in the examining of claim 1 and incorporated herein.
Claim 10
Winnemoeller does not explicitly teach
wherein the computer executable components further comprise: a reference component that associates respective time reference markers to the inputs and the outputs; 
and an interaction component that retrieves a first set of the inputs and a second set of the outputs for a defined time interval in response to a query that includes the defined time interval, wherein the first set of the inputs and the second set of the outputs are retrieved based on the respective time reference markers that correspond to the defined time interval.  
King however in the analogous art of user interactions teaches
wherein the computer executable components further comprise: a reference component that associates respective time reference markers to the inputs and the outputs; (King [0398] “The capture device may be used to capture text when it is out of contact with other parts of the system. A very simple device may simply be able to store the image or audio data timestamp indicating when it was captured.”)
and an interaction component that retrieves a first set of the inputs and a second set of the outputs for a defined time interval in response to a query that includes the defined time interval, wherein the first set of the inputs and the second set of the outputs are retrieved based on the respective time reference markers that correspond to the defined time interval.  (King [0642] “the text analysis component may simply perform statistical analysis of the words in the text file, based on their order and occurrence in time to note a frequency of use during a given time interval to correspond to a topic or content being addressed during that time interval”)
The rationales to modify/combine the teachings of Winnemoeller with/and the teachings of King are presented in the examining of claim 1 and incorporated herein.
Claim 11
Winnemoeller does not explicitly teach
wherein a configuration of the system facilitates processing efficiency based on the list of alternatives that provides one or more targeted search parameters, and wherein the configuration supports a native application that comprises a first connectivity configuration and a browser-based application that comprises a second connectivity configuration different from the first connectivity configuration.  
King however in the analogous art of user interactions teaches
wherein a configuration of the system facilitates processing efficiency based on the list of alternatives that provides one or more targeted search parameters, and wherein the configuration supports a native application that comprises a first connectivity configuration and a browser-based application that comprises a second connectivity configuration different from the first connectivity configuration.  (King [0586] “As depicted, the display 400 is provided by a word processing application of a computing device, and displayed by the computing device's information output device (for example, the computing device's display device). The word processing application may include the system (e.g., the word processing application integrates the system into one or more of its processes), the system may be separate from the word processing application ( e.g., one or more processes separate from the word processing application include the system), or some combination of these or other configurations. Other applications of a computing device, such as a browser application”)
The rationales to modify/combine the teachings of Winnemoeller with/and the teachings of King are presented in the examining of claim 1 and incorporated herein.

Claims 13 and 18 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Winnemoeller in view of Liberman
Claim 13
Winnemoeller teaches
A computer-implemented method, comprising: 
evaluating, by a system comprising a processor, one or more interactions of an entity with one or more data sources, wherein the one or more data sources comprise one or more websites; (Winnemoeller [0012] “a conversation may include multiple messages received by one user from another. In yet another example, a conversation may include any combination of messages exchanged between two or more users. […] The message may include, for example, text, graphics, hyperlinks;” [0021] “The text analysis module of the NLP server can be configured to analyze text entered by the user(s);” [0032] “Examples of information sources include people ( e.g., users), websites, file servers, databases or data stores”)
[…]
[…]  
Winnemoeller does not explicitly teach
integrating, by the system, details of an ongoing interaction the one or more interactions between the entity and a data source of the one or more data sources with historical interactions of the one or more interactions between the entity and the one or more data sources into a list of alternatives, comprising chronological paths amongst webpages of the one or more websites based upon commonalities of at least one of context or topic; 
 and rendering, by the system, the list of alternatives, proactively during the ongoing interaction.
Liberman however in the analogous art of user interactions teaches
integrating, by the system, details of an ongoing interaction the one or more interactions between the entity and a data source of the one or more data sources with historical interactions of the one or more interactions between the entity and the one or more data sources into a list of alternatives, comprising chronological paths amongst webpages of the one or more websites based upon commonalities of at least one of context or topic; (Liberman fig. 4 noting the Interaction Center mapped to the augmentation component; [0051] “Analysis server 116 may extract metadata, embedded tags, URLs or other information attached to recorded, copied, or captured webpages or websites for ongoing or current web sessions […] Analysis server 116 may compile or assemble each user's associated content to generate a summary of the user's web-interaction history, for example, which may be sent in real-time to the agent client. Analysis server 116 may analyze, edit, and index the extracted or saved interaction content, for example, to create an organized and uniform repository of user histories, e.g., in database 126” noting the extraction of captured webpages or websites for ongoing web sessions of a user and the extracted data indexed to create a repository of user histories mapped to the integrating details of an ongoing interaction with 

    PNG
    media_image1.png
    667
    1098
    media_image1.png
    Greyscale
 and rendering, by the system, the list of alternatives, proactively during the ongoing interaction. [AltContent: textbox (Liberman, Figure 2)] (Liberman [0051] “Analysis server 116 may determine which user interactions are relevant to the current issue by matching their identifiers to relevancy criteria received from the agent client. For example, analysis server 116 may retrieve all interactions for a specific user, on a specific topic, in any communication channel within the past hour” noting the relevancy criteria received mapped to an explicit request. See also [0058] “Interface 200 may also display one or more recommendation(s) 206 for the agent to communicate with the user, for 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Winnemoeller’s interactive augmentation system to include integrating details of an ongoing interaction with historical interactions and outputting a list of alternatives in response to a request from a user in view of Liberman in an effort to improve guidance during an interaction (Liberman ¶ [0004] & MPEP 2143G).
Claim 18
Winnemoeller teaches
A computer program product that provides memory augmentation services, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to: (Winnemoeller [0054] “a system including a storage having a display, a storage having at least one memory, and one or more processors each operatively coupled to the storage”)
evaluate one or more interactions of an entity with one or more data sources, wherein the one or more data sources comprise one or more websites; (Winnemoeller [0012] “a conversation may include multiple messages received by one user from another. In yet another example, a conversation may include any combination of messages exchanged between two or more users. […] The message may include, for example, text, graphics, hyperlinks;” [0021] “The text analysis module of the NLP server can be configured to analyze text entered by the user(s);” [0032] “Examples of information sources include people ( e.g., users), websites, file servers, databases or data stores”)
[…]
[…] 
Winnemoeller does not explicitly teach
integrate details of an ongoing interaction of the one or more interactions between entity and a data source of the one or more data sources with historical interactions of the one or more interactions between the entity and the one or more data sources into a list of alternatives comprising chronological paths amongst webpages of the one or more websites based upon commonalities of at least one of context or topic; 
and render the list of alternatives, in response to explicit requests from the entity or proactively during the ongoing interaction.  
Liberman however in the analogous art of user interactions teaches
integrate details of an ongoing interaction of the one or more interactions between entity and a data source of the one or more data sources with historical interactions of the one or more interactions between the entity and the one or more data sources into a list of alternatives comprising chronological paths amongst webpages of the one or more websites based upon commonalities of at least one of context or topic; (Liberman fig. 4 noting the Interaction Center mapped to the augmentation component; [0051] “Analysis server 116 may extract metadata, embedded tags, URLs or other information attached to recorded, copied, or captured webpages or websites for ongoing or current web sessions […] Analysis server 116 may compile or assemble each user's associated content to generate a summary of the user's web-interaction history, for example, which may be sent in real-time to the agent client. Analysis server 116 may analyze, edit, and index the extracted or saved interaction content, for example, to create an organized and uniform repository of user histories, e.g., in database 126” noting the extraction of captured webpages or websites for ongoing web sessions of a user and the extracted data indexed to create a repository of user histories mapped to the integrating details of an ongoing interaction with historical interactions. Paragraph 51 also states “analysis server 116 may assign indicators or categories to interactions, for example, such as, the user that executes the interaction, topics or key words in the interaction ([…] the time of the 
and render the list of alternatives, in response to explicit requests from the entity or proactively during the ongoing interaction.  (Liberman [0051] “Analysis server 116 may determine which user interactions are relevant to the current issue by matching their identifiers to relevancy criteria received from the agent client. For example, analysis server 116 may retrieve all interactions for a specific user, on a specific topic, in any communication channel within the past hour” noting the relevancy criteria received mapped to an explicit request. See also [0058] “Interface 200 may also display one or more recommendation(s) 206 for the agent to communicate with the user, for example, to provide technical support, offer deals, or up-sell the same or similar product or service” noting the recommendations mapped to the alternatives. See also figure 2 below 
    PNG
    media_image1.png
    667
    1098
    media_image1.png
    Greyscale
[AltContent: textbox (Liberman, Figure 2)]customer X was browsing. 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Winnemoeller’s interactive augmentation system to include integrating details of an ongoing interaction with historical interactions and outputting a list of alternatives in response to a request from a user in view of Liberman in an effort to improve guidance during an interaction (Liberman ¶ [0004] & MPEP 2143G).

Claims 14-17 and 19-21 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Winnemoeller in view of Liberman in view of King

Claim 14
Winnemoeller / Liberman do not explicitly teach
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, wherein the inputs and the outputs comprise audio content and verbal content, and wherein the computer-implemented method further comprises: converting, by the system, the verbal content to text; 
and aligning, by the system, the text with the audio content;  
King however in the analogous art of user interactions teaches
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, wherein the inputs and the outputs comprise audio content and verbal content, and wherein the computer-implemented method further comprises: converting, by the system, the verbal content to text; (King [0565] “the system converts the speech to text and attaches the annotation as a textual comment”)
and aligning, by the system, the text with the audio content; (King [0565] “After the verbal annotations are recorded, the system identifies the document from which the text was captured, locates the captured text within the document, and attaches the voice annotation at that point”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Winnemoeller’s interactive augmentation system and Liberman’s chronological interaction data integration to include converting verbal content to text and aligning text to audio in view of King in an effort to gain extra functionality by associating particular advertisements with portions of a message (see King ¶ [0053] & MPEP 2143G).
Claim 15
Winnemoeller / Liberman do not explicitly teach
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, wherein the inputs and the outputs comprise audio content, text content, and visual content, and wherein the computer-implemented method further comprises: applying, by the system, respective semantic markers to the 
King however in the analogous art of user interactions teaches
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, wherein the inputs and the outputs comprise audio content, text content, and visual content, and wherein the computer-implemented method further comprises: applying, by the system, respective semantic markers to the inputs and the outputs based on the audio content, the text content, and the visual content.  (King [0051] “the system may interact with a search engine 112 that employs and/or indexes information specifically about rendered documents, about their digital counterpart documents, and/or about documents that have a web (Internet) presence;” [0053] “in step 130, the system identifies any markup relevant to the captured data and/or an identified electronic counterpart. In some cases, the markup is provided by the user, the originator, the publisher of the document, other users of the document, and so on, and may be stored at a directly accessible source 132, or dynamically generated by a markup service 134”)
The rationales to modify/combine the teachings of Winnemoeller / Liberman with/and the teachings of King are presented in the examining of claim 14 and incorporated herein.
Claim 16
Winnemoeller teaches
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, wherein the inputs and the outputs comprise audio content, text content, and visual content, and wherein the computer-implemented method further comprises: extracting, by the system, respective data from the inputs and the outputs based on the audio content, the text content, and the visual content; (Winnemoeller [0044] “causing performance of an analysis ( e.g., a natural language analysis or other suitable interpretation or parsing) of the message. The analysis of the message may be performed, for example, by the text analysis module of the natural language processing server of FIG. 1”)
[…]
Winnemoeller / Liberman do not explicitly teach
and applying, by the system, respective summaries to the inputs and the outputs based on the respective data. 
King however in the analogous art of user interactions teaches
and applying, by the system, respective summaries to the inputs and the outputs based on the respective data.  (King [0641] “The text analysis component 1008 may employ auto-summarizing or auto-abstracting functions to automatically generate an abstract of the received audio. Automatic summarization includes the creation of a shortened version of the text file by either extraction or abstraction processes, where the summary generated ideally contains the most important points of the original text.”)
The rationales to modify/combine the teachings of Winnemoeller / Liberman with/and the teachings of King are presented in the examining of claim 14 and incorporated herein.
Claim 17
Winnemoeller / Liberman do not explicitly teach
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, and wherein the computer-implemented method further comprises: associating, by the system, respective time reference markers to the inputs and the outputs; 
and returning, by the system, a first set of the inputs and a second set of the outputs for a defined time interval in response to a query that includes the defined time interval, wherein the first set of the inputs and the second set of the outputs are retrieved based on the respective time reference markers that correspond to the defined time interval.  
King however in the analogous art of user interactions teaches
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, and wherein the computer-implemented method further comprises: associating, by the system, respective time reference markers to the inputs and the outputs; (King [0398] “The capture device may be used to capture text when it is out of contact with other parts of the system. A very simple device may simply be able to store the image or audio data associated with the capture, ideally with a timestamp indicating when it was captured.”)
and returning, by the system, a first set of the inputs and a second set of the outputs for a defined time interval in response to a query that includes the defined time interval, wherein the first set of the inputs and the second set of the outputs are retrieved based on the respective time reference markers that correspond to the defined time interval.  (King [0642] “the text analysis component may simply perform statistical analysis of the words in the text file, based on their order and occurrence in time to note a frequency of use during a given time interval to correspond to a topic or content being addressed during that time interval”)
The rationales to modify/combine the teachings of Winnemoeller / Liberman with/and the teachings of King are presented in the examining of claim 14 and incorporated herein.
Claim 19
Winnemoeller teaches
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, wherein the inputs and the outputs are represented as data streams, and wherein the program instructions cause the processor to evaluate the data streams as an aggregate set of data streams.  (Winnemoeller [0019] “The GUI can be implemented using any number of known or proprietary browsers or comparable technology that facilitates retrieving, presenting, and traversing information resources, such as web pages on a website, via a network, such as the Internet”)

Winnemoeller teaches
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, wherein the inputs and the outputs are represented as data streams, and wherein the program instructions cause the processor to independently evaluate the data streams. (Winnemoeller [0021] “the text analysis module may produce an ontology relating to a particular person (e.g., one of the users or another person having an online identity), or the individuals participating in the conversation;” [0041] “The information relating to the participants may be different for different groups of participants (e.g., family, friends, co-workers, or classmates). Yet other regions of the interface 400 (e.g., region 460) may include a conversation stream, such as the messages being entered and exchanged among the participants.”)
Claim 21 
Winnemoeller does not explicitly teach
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, wherein the inputs and the outputs comprise audio content, text content, and visual content, and wherein the program instructions cause the processor to apply respective semantic markers to the inputs and the outputs based on the audio content, the text content, and the visual content.
Liberman however in the analogous art of user interactions teaches
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, […] (Liberman [0052] “Agent devices 120 may be connected to database 126 storing information related to users' interaction histories over the web and/or other networks. When an agent is connected to a user, the agent may automatically or, after sending a request, gain access to the user's interaction history” noting the inputs mapped to users’ interaction histories 
The rationales to modify/combine the teachings of Winnemoeller with/and the teachings of Liberman are presented in the examining of claim 18 and incorporated herein.
King however in the analogous art of user interactions teaches
[…] wherein the inputs and the outputs comprise audio content, text content, and visual content, and wherein the program instructions cause the processor to apply respective semantic markers to the inputs and the outputs based on the audio content, the text content, and the visual content. (King [0068] “The capture device may capture text using an optical or imaging component that captures image data from an object, display of information, and/or a rendered document, or using an audio recording device that captures a user's spoken reading of displayed text, or other methods;” [0051] “the system may interact with a search engine 112 that employs and/or indexes information specifically about rendered documents, about their digital counterpart documents, and/or about documents that have a web (Internet) presence;” [0053] “in step 130, the system identifies any markup relevant to the captured data and/or an identified electronic counterpart. In some cases, the markup is provided by the user, the originator, the publisher of the document, other users of the document, and so on, and may be stored at a directly accessible source 132, or dynamically generated by a markup service 134” )
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Winnemoeller’s interactive augmentation system and Liberman’s chronological interaction data integration to include audio, text and visual content as input and outputs and the respective content having sematic markers in view of King in an effort to provide additional recommendations (see King ¶ [0164] & MPEP 2143G).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 8,798,995 B1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MOHAMED N EL-BATHY/Examiner, Art Unit 3624